Citation Nr: 1205891	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-23 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to October 27, 2008 and a disability rating greater than 20 percent beginning October 27, 2008 for symptomatic spondylosis, L5.

2.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1998 to April 2000, from March 2001 to March 2004, and again from June 2007 to June 2008.    

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from April 2004 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

By decision dated in August 2009, the RO increased the disability rating for the Veteran's low back disorder from 10 percent to 20 percent disabling effective October 27, 2008, the first day that it was factually ascertainable that X-ray evidence of scoliosis together with a confirmed diagnosis was available.  Despite the RO's action, the Veteran's appeal for a higher initial rating for her low back disorder both prior to and beginning October 27, 2008 remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran presented testimony before the RO with regard to her low back claim at an informal hearing conference dated in January 2010.  She subsequently requested another RO hearing with regard to her PTSD claim in January 2011 but withdrew this request by correspondence dated in April 2011.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Prior to October 27, 2008 the Veteran's symptomatic spondylosis, L5 was manifested by forward flexion of the thoracolumbar spine to greater than 60 degrees.  Furthermore intervertebral disc syndrome was not shown.

2.  Beginning October 27, 2008 the Veteran's symptomatic spondylosis, L5, even with consideration of the Veteran's complaints of pain, has not caused forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Furthermore intervertebral disc syndrome has not been shown, and the Veteran has denied any incapacitating episodes.  

3.  The Veteran's PTSD is currently manifested by no more than some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including chronic irritability and anger, a high level of distractibility, decreased patience, being on guard all of the time, poor concentration, memory problems, disturbed sleep, physical reaction to "triggers" such as dead animals along the road, decreased tolerance for noise, and decreased interest in former activities. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for symptomatic spondylosis, L5 prior to October 27, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Codes (DCs) 5299-5237 (2011).

2.  The criteria for a disability rating greater than 20 percent for symptomatic spondylosis, L5 beginning October 27, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, DCs 5299-5237 (2011).

3.  The criteria for an initial disability rating greater than 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that her current service-connected symptomatic spondylosis, L5 and PTSD are more disabling than currently evaluated.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3.
	
1. Symptomatic spondylosis of L5

Service treatment records show that the Veteran complained of back pain and spasms in September 1999 and complained of back pain again in June 2003.  A November 2003 X-ray report shows spondylosis at L5.  The Veteran submitted a claim for service connection for a low back disorder in October 2003, during her second period of military service.  By rating decision dated in April 2004 the RO granted service connection for symptomatic spondylosis, L5 and assigned a 10 percent disability rating effective March 21, 2004, the day after the Veteran's discharge from her second period of military service.  The Veteran disagreed with this initial rating in May 2004 when she requested "reconsideration" of the disability rating assigned for her symptomatic spondylosis.  However, the RO failed to send the Veteran a statement of the case at that time.  

Thereafter, the Veteran served a third period of service from June 2007 to June 2008.  The Board notes that the RO temporarily discontinued the Veteran's 10 percent disability rating for her low back from June 9, 2007 to June 19, 2008 due to the Veteran's concurrent active service.  Immediately upon discharge from her third period of service in June 2008, the Veteran submitted a claim for an increased rating for her low back disorder.  She was afforded a VA examination in August 2008 and, by rating decision dated in December 2008, the RO continued the 10 percent rating initially assigned for her symptomatic spondylosis of L-5.  Thereafter, the Veteran perfected an appeal of this rating decision and, as above, by decision dated in August 2009, the RO increased the disability rating for the Veteran's low back disorder from 10 percent to 20 percent disabling effective October 27, 2008, the first day that it was factually ascertainable that X-ray evidence of scoliosis together with a confirmed diagnosis was available.  

While the RO did not construe the May 2004 statement from the Veteran as a "notice of disagreement," the Board finds that the May 2004 statement was a valid "notice of disagreement" as to the April 2004 rating decision.  As such, the Veteran's appeal has been pending since her initial claim in October 2003 and is an initial rating claim.   

The Veteran's symptomatic spondylosis of L5 is rated under 38 C.F.R. § 4.71a, DCs 5299-5237.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded the number of the most closely related body part and "99."  In this case, the hyphenated code indicates that the disability is evaluated as limitation of motion of the lumbar spine.  

Under DC 5237 a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this code a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

Evidence relevant to the level of severity of the Veteran's symptomatic spondylosis of L5 includes VA examination reports dated in August 2008, August 2009, and April 2011.  During the August 2008 VA examination the Veteran complained of a gradual onset of low back pain beginning during military service which had gotten progressively worse.  There was no history of hospitalization/surgery, no history of trauma to the spine, and no history of neoplasm.  There was also no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, numbness, paresthesia, leg or foot weakness, falls, or unsteadiness.  

There was no history or fatigue or decreased motion but there was a history of stiffness, weakness, spasms, and pain.  The location and distribution of the pain was the low back.  It was a dull and achy pain of moderate severity that lasted for months and occurred daily.  There was also radiation of the pain occasionally to the upper back which was also dull and achy.  There were flare-ups of spinal conditions that were severe, occurred every two to three weeks, and lasted for minutes.  There were no precipitating factors but could be alleviated by stretching.  There was no additional limitation of motion or other functional impairment during flare-ups.  The Veteran did report incapacitating episodes of spine disease, specifically she indicated that she was prescribed 24 hours of bed rest while on active duty in Iraq approximately two to three months earlier.  She did not have any limitation to walking.  Inspection of the spine and gait were normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, cervical spine ankylosis, or thoracolumbar spine ankylosis.  There were also no objective abnormalities of either the cervical or thoracic sacrospinalis.  Muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor examination was normal and muscle tone was normal.  There was no muscle atrophy.  Sensory and detailed reflex examinations were also normal.  Range of motion testing revealed 0 to 90 degrees of flexion, 0 to 30 degrees of extension, 0 to 30 degrees of left lateral flexion, 0 to 30 degrees of left lateral rotation, 0 to 30 degrees of right lateral flexion, and 0 to 30 degrees of right lateral rotation.  There was no objective evidence of pain on active range of motion.  There was also no objective evidence of either pain following repetitive motion or additional limitations after three repetitions of range of motion.  

At the time of the August 2008 examination the Veteran had been unemployed since her separation from active duty in June 2008 as she had been unable to find a job.  The diagnosis was spondylosis of the lumbar spine and the examiner indicated that there were no effects on usual daily activities.  

During the August 2009 VA examination the Veteran again complained of a gradual onset of low back pain beginning during military service which had gotten progressively worse.  There was no history of hospitalization/surgery, no history of trauma to the spine, and no history of neoplasm.  There was also no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, numbness, paresthesia, leg or foot weakness, falls, or unsteadiness.  

There was no history of weakness but there was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The location and distribution of the pain was the low back.  It was an aching pain of moderate severity that was constant and occurred daily.  There was also radiation of the pain down either leg to knee which was sharp.  There were flare-ups of spinal conditions that were severe, occurred weekly, and lasted for hours.  Precipitating factors included activity and  alleviating factors included stretching.  Functional impairments during flare-ups included painful bending and turning.  The Veteran denied incapacitating episodes of spine disease.  She did not have any limitation to walking.  Inspection of the spine and gait were normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, cervical spine ankylosis, or thoracolumbar spine ankylosis.  There were also no objective abnormalities of either the cervical or thoracic sacrospinalis.  Muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor examination was normal and muscle tone was normal.  There was no muscle atrophy.  Sensory and detailed reflex examinations were also normal.  Range of motion testing revealed 0 to 90 degrees of flexion, 0 to 30 degrees of extension, 0 to 30 degrees of left lateral flexion, 0 to 30 degrees of left lateral rotation, 0 to 30 degrees of right lateral flexion, and 0 to 30 degrees of right lateral rotation.  There was no objective evidence of pain on active range of motion.  There was also no objective evidence of either pain following repetitive motion or additional limitations after three repetitions of range of motion.  

The examiner noted an October 27, 2008 X-ray examination report of the lumbar spine which revealed a mild gentle scoliosis of the spine with the concavity towards the right.  The examiner also noted a November 2008 magnetic resonance imaging (MRI) scan of the lumbar spine which revealed mild retrolisthesis of L5 over S1, slight disc bulge at L4-5 and L5-S1, and mild facet hypertrophy at L5-S1 causing mild foraminal narrowing.  

The examiner diagnosed mild retrolisthesis of L5 over S1, slight disc bulge at L4-5 and L5-S1, mild facet hypertrophy at L5-S1 causing mild foraminal narrowing, and mild scoliosis.  She indicated that this resulted in significant effects on the Veteran's usual occupation.  Specifically, the Veteran experienced pain in her back when sitting and can only sit for an hour before she needs to get up and stretch.  There were no effects on usual daily activities.  The examiner noted the scoliosis means curvature of the spine.  Retrolisthesis more likely than not can cause this.  The Veteran did not have muscle spasm or guarding on examination but, according to the examiner, the instability of the spinous processes can cause the curvature.  

During the April 2011 VA examination the Veteran again complained of a gradual onset of low back pain beginning during military service which had gotten progressively worse.  There was no history of hospitalization/surgery, no history of trauma to the spine, and no history of neoplasm.  There was also no history of urinary incontinence, numbness, or paresthesia.  

There was no history of fatigue or weakness but there was a history of decreased motion, stiffness, spasm, and pain.  The location and distribution of the pain was the low back.  It was a dull and achy pain of moderate severity that lasted for hours and occurred daily.  There was also radiation of the dully and achy pain occasionally to the upper back.  The Veteran denied incapacitating episodes of spine disease.  She did not have any limitation to walking.  Inspection of the spine and gait were normal.  There was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, cervical spine ankylosis, or thoracolumbar spine ankylosis.  There was scoliosis.  There were also no objective abnormalities of either the cervical or thoracic sacrospinalis.  Muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed 0 to 80 degrees of flexion, 0 to 15 degrees of extension, 0 to 30 degrees of left lateral flexion, 0 to 25 degrees of left lateral rotation, 0 to 30 degrees of right lateral flexion, and 0 to 25 degrees of right lateral rotation.  There was objective evidence of pain on active range of motion.  There was also objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  Reflex examination was normal.  

The Veteran reported that she was employed part-time as a telemarketer.  The impression was spondylosis of the lumbar spine.  The examiner indicated that there was no effect on usual occupation and no effect on usual daily activities.      

Also of record are VA outpatient treatment records dated from November 2008 through May 2011 which show treatment for the Veteran's low back disorder.  Also, as noted in the May 2011 VA psychiatric examination report below, the Veteran has reported that she is a part-time college student.    

There are two periods of time at issue here: prior to October 27, 2008 during which the RO has assigned a 10 percent disability rating; and from October 27, 2008 to the present during which the RO assigned a rating of 20 percent.  The Board will consider the proper evaluation to be assigned for both time periods, pursuant to the Court's holding in Fenderson.
	
a.  Prior to October 27, 2008

Given the evidence of record, the Board finds that an initial disability rating greater than 10 percent is not warranted for the Veteran's symptomatic spondylosis at L-5 prior to October 27, 2008 under the schedular criteria.  The Veteran's range of motion does not meet the criteria for a 20 percent rating under DC 5237 as his forward flexion is greater than 30 degrees, both with pain and without pain, there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  As above, during the August 2008 VA examination the Veteran reportedly had 90 degrees of flexion.  There is also no evidence of any incapacitating episodes having a total duration of at least two weeks but less than four weeks relating to intervertebral disc syndrome during the past 12 months.  During the August 2008 VA examination the Veteran indicated that she had only one incapacitating episode in the last 12 months which lasted for only 24 hours and the August 2008 VA examination report is negative for signs of intervetebral disc syndrome.  Thus, an initial disability rating greater than 10 percent under either DC 5237 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's back disorder.   

The Board also finds that an initial disability rating greater than 10 percent is not warranted for the Veteran's low back disorder under DeLuca.  The August 2008 VA examiner specifically noted that there was no objective evidence of pain on active range of motion and no objective evidence of either pain following repetitive motion or additional limitations after three repetitions of range of motion.  

b.  Beginning October 27, 2008

Given the evidence of record, the Board finds that a disability rating greater than 20 percent is not warranted for the Veteran's symptomatic spondylosis at L-5 beginning October 27, 2008 under the scheduler criteria.  The Veteran's range of motion does not meet the criteria for a 30 percent rating under DC 5237 as a 30 percent rating pertains to limitation of motion of the cervical spine, not the lumbar spine.  The Veteran's range of motion also does not meet the criteria for a 40 percent rating under DC 5237 as his forward flexion is greater than 30 degrees, both with pain and without pain, and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  As above, during the August 2009 VA examination the Veteran reportedly had 90 degrees of flexion and during the April 2011 VA examination the Veteran reportedly had 80 degrees of flexion.  There is also no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the past 12 months.  During both the August 2009 and April 2011 VA examinations the Veteran specifically denied any such incapacitating episodes and both the August 2009 and April 2011 VA examination reports are negative for signs of intervetebral disc syndrome.  Thus, a disability rating greater than 20 percent under either DC 5237 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's back disorder.   

The Board also finds that a disability rating greater than 20 percent is not warranted for the Veteran's low back disorder under DeLuca.  While the April 2011 VA examination report shows objective evidence of pain on active range of motion as well as objective evidence of pain following repetitive motion, this has already been considered in the Veteran's current 20 percent disability rating.  Furthermore, the April 2011 VA examination report indicated that there was no additional limitations after three repetitions of range of motion. 

As to whether the Veteran is entitled to a separate compensable disability rating for any associated neurological disability the Board notes that the Veteran has not been diagnosed with a separate neurological disorder related to her service-connected symptomatic spondylosis-L5.  As above, the August 2009 VA examination report shows that motor, sensory and detailed reflex examinations were normal.  

2. PTSD

The Veteran submitted a claim for service connection for PTSD in November 2009.  At that time she indicated that she had a mental health assessment done in June/July 2009 and was diagnosed with PTSD.  While the Veteran did not serve in combat her claimed military stressors were confirmed by the U. S. Army & Joint Services Records Research Center (JSRRC) in June 2010 and a June 2010 VA examiner also diagnosed PTSD based on the Veteran's confirmed in-service stressors.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that code, a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding veterans' psychiatric disabilities.        

Evidence relevant to the current level of severity of the Veteran's PTSD includes VA psychiatric examination reports dated in June 2010 and May 2011.  During the June 2010 VA examination the Veteran reported that she divorced in 2009 and was close to her four year old daughter.  She had completed two semesters of community college classes and was working part-time as a security officer.  She was able to care for her daughter, although, she indicated that she would prefer to relocate to a different living situation.  She indicated that she maintained a number of relationships with friends and siblings that she considered close.  She also indicated that with regard to activities and leisure pursuits she enjoyed doing activities with her daughter. On psychiatric examination the Veteran was clean, neatly groomed, and casually dressed.  Psychomotor activity was unremarkable.  Speech was spontaneous, clear, and coherent.  Her attitude toward the examiner was cooperative, attentive, and guarded.  She was able to do serial 7's and was also able to spell a word forward and backward, however, the examiner indicated that she was slow in performing serial 7's, and commented that her mind "easily wanders" as she tried to concentrate.

With regard to orientation she was intact to person, time, and place.  Thought process and content was unremarkable and there were no delusions.  With regard to judgment she understood the outcome of behavior and she had average intelligence.  With regard to insight the Veteran understood that she had a psychiatric problem.  The Veteran reported sleep impairment, specifically stating that she woke multiple times during the night, sometimes with sweats and shortness of breath associated with vivid dreams, and did not get more than two hours of sleep at a time.  This left her for sleeping during the day and interfered with many of her daytime activities.  There were no hallucinations and there was no inappropriate behavior.  She interpreted proverbs appropriately.  There was no obsessive/ritualistic behavior, no panic attacks, and no homicidal or suicidal thoughts.  Impulse control was good and there were no episodes of violence.  There was an inability to maintain minimum personal hygiene but no problem with activities of daily living.

On memory testing the examiner indicated that she had normal remote memory and mildly impaired recent memory.  Specifically, she recalled 1/3 words after 5 minutes, and recognized one more when given cues.  She could repeat 5 digits forward, which was slightly below average for her age.  

The Veteran complained of persistent re-experiencing of her in-service traumatic events.  Specifically she experienced recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  She also experienced recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring.  The examiner noted intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  There was psychological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  Due to this she made efforts to avoid activities, places, or people that aroused recollections of the trauma.  She experienced markedly diminished interest or participation in significant activities and felt detached or estranged from others.  The persistent symptoms also resulted in increased arousal.  Specifically she had difficulty falling and staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Overall the Veteran complained of irritability/increased anger, decreased patience, being on guard all of the time, poor concentration, memory problems, disturbed sleep, physical reaction to "triggers" such as dead animals along the road, decreased tolerance for noise, and decreased interest in former activities.  

The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 59.  The examiner noted that the Veteran had symptoms of anxiety (primarily) and depression that were more consistent with PTSD, rather than an adjustment disorder with anxiety.  Her stressors, though not actual combat, were significant.  Her current occupational and social functioning was significantly impacted by her symptoms.  The examiner noted that there was not total occupational and social impairment due to PTSD signs and symptoms with deficiencies in judgment, thinking, family relations, work, mood, or school.  There was also no reduced reliability and/or productivity due to PTSD symptoms.  

During the May 2011 VA psychiatric examination the Veteran described minimal changes in her symptoms and experiences relative to her initial June 2010 evaluation. She initiated this request for an increased rating for her PTSD because she disagreed with the initial rating/level of compensation.  On psychiatric examination the Veteran reportedly had depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.  There was no suspiciousness or panic attacks occurring weekly or less often.  The Veteran also had impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks in addition to difficulty in establishing and maintaining effective work and social relationships.  There was no evidence of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, and disturbances of motivation and mood.  There was also no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance/hygiene; difficulty in adapting to stressful circumstances, including work or a worklike setting; or inability to establish and maintain effective relationships.  Furthermore, there was no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior, persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

The examiner indicated that the Veteran primarily exhibited symptoms of chronic irritability and anger as well as a high level of distractibility.  According to the examiner the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner assigned a GAF score of 60.  The examiner also noted that the Veteran's PTSD impacted her ability to work.  Specifically the examiner indicated that the Veteran's ability to tolerate work environment(s) was affected by her decreased tolerance for noise, and annoyance with fellow workers, for example, someone who gets too physically close.  Her school performance was sometimes compromised by her high level of distractibility, she dropped one class in the current semester because she found she could not focus on the lectures of the homework.  

Also of record are VA outpatient treatment records as well as Vet Center records dated from June 2009 through May 2011 which show treatment for the Veteran's PTSD.  Significantly, June and July 2009 VA treatment records show GAF scores of 60.  Vet Center treatment records date din July 2010 show that the Veteran was living with her daughter at her cousin's house, was frustrated with the living arrangement, and was seeking to find her own apartment.  Furthermore, in an April 2011 VA spine examination the Veteran reported that she was employed part-time as a telemarketer.    

Considering such evidence in light of the criteria noted above, the Board finds the Veteran's PTSD does not meet the criteria for at least the next higher, 50 percent, evaluation.  As noted above, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to certain symptoms; however, the Board finds that those delineated symptoms are not characteristics of the Veteran's disability.  In this respect, the Veteran has not been found to have such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands.  The Veteran has also not been shown to have any significant impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  

The Veteran has reported a number of relationships with friends and siblings that she considers close.  As for industrial impairment, the Veteran is reportedly working part-time, going to school part-time, and raising her young daughter on her own.  

While the Veteran has experienced chronic irritability and anger, a high level of distractibility, decreased patience, being on guard all of the time, poor concentration, memory problems, disturbed sleep, physical reaction to "triggers" such as dead animals along the road, decreased tolerance for noise, and decreased interest in former activities such disturbances are more characteristic of the criteria for the 30 percent rating.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for any higher evaluation likewise are not met.

The Board does not find evidence that the Veteran's disability rating should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that she is not entitled to an evaluation greater than 30 percent during any time within the appeal period.
In conclusion, the Board finds that the evidence warrants a disability rating of no more than 30 percent under DC 9411 for the Veteran's PTSD.

With regard to both the low back and PTSD issues, the Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate low back disorders and PTSD, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that her disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's low back disorder and PTSD has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting higher evaluations, her pleadings have been non-specific.  However, the Board does find that the Veteran's reports to the examiners to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disabilities and the appeal is denied.

Extraschedular Consideration

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the Veteran's low back disorder is manifested by back pain and limitation of motion and her PTSD is manifested by chronic irritability and anger, a high level of distractibility, decreased patience, being on guard all of the time, poor concentration, memory problems, disturbed sleep, physical reaction to "triggers" such as dead animals along the road, decreased tolerance for noise, and decreased interest in former activities.  The rating criteria contemplate these impairments.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disorders are adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of her claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that her claims were awarded with effective dates of March 21, 2004 for the low back disorder, the day after her discharge from her second period of military service, and November 4, 2009 for the PTSD, the date of her claim, and disability ratings were assigned.  She was provided notice how to appeal these decisions, and she did so.  She was provided statements of the case that advised her of the applicable law and criteria required for a higher rating and she demonstrated her actual knowledge of what was required to substantiate a higher rating in her argument included on her Substantive Appeal.  With regard to the low back issue, while she was not provided pre-adjudicatory notice that she would be assigned an effective date in accordance with the facts found as required by Dingess, she was assigned the date after her discharge from military service as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  With regard to the PTSD issue, the Veteran was provided pre-adjudicatory notice pursuant to Dingess in November 2009.  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical and psychiatric examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although she declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

An initial disability rating greater than 10 percent prior to October 27, 2008 for symptomatic spondylosis, L5 is denied.

A disability rating greater than 20 percent beginning October 27, 2008 for symptomatic spondylosis, L5 is denied.

An initial disability rating greater than 30 percent for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


